Order entered April 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01352-CR

                              GLENN LOUIS BAKER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82158-2014

                                             ORDER
       The fifteen-volume reporter’s record was filed March 21, 2019. On April 1, 2019, the

court reporter filed a corrected volume 7.

       We STRIKE volume 7 of the reporter’s record filed March 21, 2019.

                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE